 LOCAL 10,BRICKLAYERSLocal 10, Bricklayers,Masons, Plasterers,Marble,Tile and Terrazo Workers International Union ofAmerica,AFL-CIO'andUnistressCorp. andLocal 452,Laborers International Union of NorthAmerica,AFL-CIO and Local 473, LaborersInternational Union of North America,AFL-CIO.Case 3-CD-398July 27, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMANMILLER.AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Unistress Corp., herein calledthe Employer, alleging that Local 10, Bricklayers,Masons, Plasterers, Marble, Tile and Terrazo Work-ers InternationalUnion of America, AFL-CIO,hereincalledLocal 10, had violated Section8(b)(4)(D) of the Act. Pursuant to notice, a hearingwas held in Albany, New York, before HearingOfficer John H. Sauter on May 18, 1972. All partiesappeared and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto present evidence bearing on the issues; the partieswaived filing briefs with the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.BUSINESS OF THE EMPLOYERThe Employer, a Massachusetts corporation withitsprincipal office in Pittsfield,Massachusetts, isengaged in the building and construction industry.During the past 12-month period, Unistress trans-ported goods and materials valued in excess of$50,000 from one State to another. The Employer'scontract with Vappi and Company, Inc., for the workinvolved in this proceeding is valued in excess of$600,000.We find that the Employer is engaged incommerce within the meaning of the Act and that itwilleffectuate the purposes of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVED443The parties stipulated,and we find,that Local 10,and Locals 452 and 473,Laborers InternationalUnion of North America,AFL-CIO,hereinafterLocals 452 and 473,are labor organizations withinthe meaning of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe Employer is a subcontractor for the fabrica-tion and erection of all precast structural concretemembers used to frame the Student Center Buildingproject at the Hudson Valley Community College inTroy, New York. To perform the disputed work atthe construction site, the Employer used its employ-ees who are represented by Locals 452 and 473. Theemployees are covered by two agreements enteredinto between the Employer and Local 473, andLaborers InternationalUnion of North America,AFL-CIO, respectively. Neither agreement providesfor the submission of jurisdictional disputes to theNational Joint Board for Settlement of JurisdictionalDisputes.Moreover, article I of the Local 473agreement gives jurisdiction over the work inquestion to Laborers and states that the substitutionof other trades to do such work is a violation of theagreement.On April 18, 1972, the Employer's general manag-er,Harold Nelson, received a telephone call from hiserection foreman on the job, who stated that Local10 Business Representative Salvatore Mauriello waspresent. Nelson spoke to Mauriello who stated that itwas necessary for Unistress to hire masons represent-ed by his local to erect precast structural concretemembers; that in the Troy area, the Masons claimedthis type of work; and that he was concerned thatNelson had not notified him when the Employercame into the area to do the work in dispute.Nelson and Mauriello agreed to meet at 2 o'clockthat afternoon at the jobsite. Present at the meetingwere the president of the Ironworkers local, theIronworker's steward at the jobsite, and a representa-tive of the general contractor, Vappi. Mauriello againtoldNelson that the Employer was required to hiremasons and ironworkers to erect precast concretemembers. Nelson told them he had a contract withLaborers, that the agreement was an Internationalagreement which bound him to use laborers, and thathewas unable to hire masons or ironworkers.Mauriello then asked if that was Nelson's finalanswer. Nelson stated that that was correct. Mauriel-lo then said he had to take some kind of action.1As amended at the hearing198 NLRB No. 67 444DECISIONSOF NATIONALLABOR RELATIONS BOARDThe following day, at approximately 7 a.m., apicket appeared at the jobsite with a sign stating:"Unistress refuses to hire members from Local 10 onthis jobsite."The picketing did not cause theemployees of the Employer or the general contractorto cease working. The picketing lasted only one day.The assignment of all phases of the work to laborerswas continued-by the Employer.B.TheWork in DisputeThe work in dispute involves the erection, han-dling, and installation of precast, prestressed con-cretemembersmanufactured and sold by theEmployer. The situs of the dispute is the StudentCenterBuilding project on the Hudson ValleyCommunity College campus in Troy, New York.C.Contentions of the PartiesThe Respondent contends that it has not violatedany section of the Act. At the hearing, Maurielloasserted that the April 19, 1972, picket line merelyhad an informational purpose. The Respondentfurther contends that the work in dispute should bedone by a crew of three laborers and one mason. Insupport of its position, the Respondent states thatother area contractors use similar composite crewsand that its collective-bargaining agreement with theLocal Contractors Association calls for masons toset,plumb, and grout precast concrete members.The, Employer and Locals 452 and 473 contendthat the Respondent has violated the Act. Thesepartiesassert that the erection, handling, andinstallation of precast member panels on the HudsonValley Community College job should be done bylaborers pursuant to the Employer's past practice,thecollective-bargaining agreement between theEmployer and the Laborers, and good constructionpractices.would not hire masons. A picket line was establishedby the Respondent on April 19, 1972.As noted, Mauriello asserted that the picket lineonly had an informational purpose. However, theRespondent at no time disclaimed the disputed workand, in fact, continued throughout to assert itsdemand that the work be assigned to members of theRespondent. We find, therefore, that the clear importof the picket line was to coerce the Employer intoassigning the work in dispute to Local 10's members.Moreover,Mauriello's conduct at the hearing waspatently inconsistent with the purported informa-tional character of the picket line.2 From the above,we find that there is reasonable cause to believe thatSection 8(b)(4)(D) of the Act has been violated.The record shows that the Employer is not a partyto an agreed-upon method for the voluntary adjust-ment of jurisdictional disputes. Accordingly, sincethe Employer is not so bound, it is unnecessary toconsider whether the Respondent or Locals 452 and473 are bound by similar procedures.3It is clear and we find, from the foregoing, that atthe time of the instant dispute there did not exist anyagreed-upon method for the voluntary adjustment ofthe dispute to which all parties herein were bound.Accordingly, the matter is properly before the Boardfor determination under Section 10(k) of the Act.E.Merits oftheDisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to all relevant factorsinvolved.The following factors are relevant inmaking a determination of the dispute before us:1.Certifications and collective-bargainingagreementD.Applicability of the StatuteBefore the Board may determine a dispute pur-suant to Section 10(k) of the Act, it must be satisfiedthat there is reasonable cause to believe that Section8(b)(4)(D) has been violated. The record shows thatthe Employer assigned the work to its employees whoare represented by Locals 452 and 473. It is clear thattheRespondent, at two meetings with Nelson onApril 18, 1972, demanded that the Employer assignthe disputed work to its members. At the close of thesecond meeting that day Mauriello stated that hewould have to take some kind of action since NelsonNone of the labor organizations involved hereinhas been certified by the Board as the collective-bargaining representative for a unit of the Employ-er's employees.The Employer has been a party to collective-bargaining agreements with Local 473, and LaborersInternationalUnion of North America, AFL-CIO,since 1968.Unistress has never had a collective-bargaining agreement with Local 10 or its Interna-tional,Bricklayers,Masons, Plasterers, Marble, Tileand Terrazo Workers International Union of Ameri-ca, AFL-CIO.2At thehearing,Maunello stated that one mason should be assigned toCorporation,174 NLRB 30, andBiebel Bros, Inc,170 NLRB 285.each crew of laborers,"to help plumb and to help grout and help point up3SeeInternational Associationof Bridge,Structural and Ornamental Ironthe precast concrete"Mauriello also stated that there should be one masonWorkers,Local Union No 3, AFL-CIO (Dickerson Structural Concretefor each crew of three laborers to assist the laborers SeeBethlehemSteelCorp),195 NLRB No. 90 LOCAL 10,BRICKLAYERS4452.Companyand area practiceThe Employer'sconsistent practice has been toassign the disputed work to employees representedby Laborers.The record is unclear with respect to area practice.3.Relative skills,efficiency,and economy ofoperationsThe record shows that the laborers presentlyemployed by the Employer possess sufficient skills tosatisfactorily perform the work in dispute.Moreover,theEmployer is satisfied with the productivity,economy,and efficiency of its laborers and desires tocontinue assigning such work to them.Thus,the foregoing factors favor an award of thework to the Employer's employees who are repre-sented by Locals 452 and 473.ConclusionUpon the entire record in this proceeding, andafterfullconsideration of the relevant factors,particularly the contractual relationship between theEmployer and Local 473,theEmployer's pastpractice,the skills and training required,and theefficiencyand the economy of operations, weconclude that the laborers employed by the Employ-er who are represented by Locals 452 and 473 areentitled to the work in question and we shalldetermine the dispute in their favor.In making thisdetermination,we award the work to the employeesof the Employer who are represented by Laborersbut not to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNational Labor Relations Boardmakes the following Determination of Dispute:1.Employees of Unistress Corp.who are current-ly represented by Locals 452 and 473, LaborersInternational Union of North America,AFL-CIO,are entitled to perform the erection,handling, andinstallation of precast,prestressed structural concretemembers at the Student Center Building project atHudson Valley Community College,Troy,NewYork.2.Local 10, Bricklayers,Masons,Plasterers,Marble,Tile and Terrazo Workers InternationalUnion of America, AFL-CIO,isnot entitled, bymeans proscribed by Section 8(b)(4)(D)of the Act, toforce or require Unistress Corp.to assign such worktomasons represented by that labor organization.3.Within 10 days from the date of this Decisionand Determination of Dispute,Local 10, Bricklayers,Masons,Plasterers,Marble,Tile and Terrazo Work-ers International Union of America,AFL-CIO, shallnotify the Regional Director for Region 3, in writing,whether or not it will refrain from forcing orrequiringUnistress Corp.,by means proscribed bySection 8(b)(4)(D), to assign the disputed work toemployees it represents rather then to employeesrepresented by Laborers.